Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-27 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 9/22/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
Two different abstracts have been submitted. 
The disclosure is objected to because of the following informalities: The Specification lacks headings and some sections, such as “(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)”
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 is internally inconsistent. Claim 14 recites in line 2, “and at least one C ≥11 alkane”, however, the claim also recites that “the mixture of alkanes is free of alkanes with an odd carbon number”.  C11 is excluded by the last line of the claim, but expressly permitted by line 2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claims 15-27 are rejected as depending from indefinite claim 14. 
	In addition, in claim 14, line 14, the phrase “wherein it is entirely obtained from raw materials of plant, bacterial, or animal origin”. It is unclear which “it” the limitation is intended to describe.  The clause immediately follows “wherein the at least one C8-C10 alkane…”. It is unclear if “it” is the C8-C10 alkane or the mixture of alkanes as a whole. 
	Claim 26 includes 2 separate statements, and appears to be intended to be 2 separate claims.  However, as written, the statements are not connected with a conjunction (i.e. and, or) therefore it is unclear if both limitation must be true or if they are options.  (The cosmetic excipient comprising a mixture of alkanes according to claim 14, the excipient further comprising polysilicone 11 (and or or) the cosmetic excipient according to claim 14, wherein the alkane mixture has a flash point less than or equal to 69°C ( 69°C)”. For the purpose of examination both limitations will be searched.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schrauzer (US 4,849,211; cited in IDS) in view of Bernoud et al. (WO 2010/115973) and BlueSun (https://www.bluesun-international.com/products/natural-products).
Schrauzer teaches a composition comprising squalene and saturated normal aliphatic hydrocarbons which is very effective in the treatment of acne, minor skin irritations and minor skin wounds, burns, inflammation and soreness when applied topically to the skin (e.g. abstract). Schrauzer exemplifies a composition comprising 10% n-decane (i.e. C10 alkane) and 10% dodecane and 60% mixed C22-C26 n-alkanes (i.e. at least one C≥11 alkane).  This results in 12.5% C8-C10 alkanes and 87.5% at least one C≥11 alkane, which is within the claimed range of “wherein the at least one C8-C10 alkane is present in a mass percentage less than or equal to approximately 50%”.  
Schrauzer does not explicitly teach that the alkanes are entirely obtained from raw materials of plant, bacterial, or animal origin, or are free from alkanes with an odd carbon number. This is made up for by the teachings of Bernoud et al. and BlueSun.  
Bernoud et al. teach an oily cosmetic composition comprising a mixture of paraffins (i.e. alkanes) and the cosmetic uses of said cosmetic compositions, particularly for making up and/or caring for and/or protecting skin, lips, eyelashes and/or nails, and in antiperspirant / deodorant compositions (e.g. abstract). Bernoud et al. teach that the paraffins consist of 70 to 99% by weight of at least one linear paraffin selected from C5, C10, C12 paraffins and mixtures thereof; and 1 to 30% by weight of at least one C14 to C24 linear paraffin (e.g. page 2, lines 14-20). Bernoud et al. teach the use of fatty alcohols of plant origin leads to alkenes containing an even number of carbon atoms, and the alkanes obtained preferably contain, as above, an even number of carbon atoms (e.g. page 3, lines 19-27). Bernoud teach the alkanes may be those sold as “Vegelight” (e.g. page 5, lines 21-26). 
BlueSun teaches that Vegelight is a naturally derived vegetable alkane from renewable sources which is ECOCERT approved. Vegelight can be used in a wide variety of cosmetics and personal care applications (e.g. page 6). 
Regarding Claims 14-19 and 25, it would have been obvious to one of ordinary skill in the art at the time of filing to select the even carbon number alkanes derived from plants, of Bernoud et al. and BlueSun, for use in the compositions of Schrauzer. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both Schrauzer and Bernoud are directed to mixtures of alkanes for cosmetic compositions, and one of ordinary skill would have been motivated to select the plant derived alkanes of Bernoud, which comprise an even number of carbon atoms, and BlueSun in order to provide the benefits of a renewable source of alkanes which is ECOCERT approved. 
Regarding Claim 26, Bernoud et al. teach the inclusion of polysilicone-11 (e.g. page 8, line 6) and the flash point of the oily composition is preferably between 50-95 °C, which overlaps the claimed range (e.g. page 2, lines 30-31). 
Regarding Claim 27, Schrauzer, Bernoud, and BlueSun are silent as to the percentage of evaporation at t=10 hrs. However, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the compositions of Schrauzer in view of Bernoud and BlueSun comprise the claimed ingredients in the claimed amounts, then the percentage of evaporation at t=10 hrs would necessarily be within the claimed range. 

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schrauzer (US 4,849,211; cited in IDS) in view of Bernoud et al. (WO 2010/115973; cited in IDS) and BlueSun (https://www.bluesun-international.com/products/natural-products) as applied to claims 14-19 and 25-27, and further in view of Mitchell (US 2005/0079986; cited in IDS).
Regarding Claims 14-19 and 25, the teachings of Schrauzer, Bernoud et al., and BlueSun are described supra.  Schrauzer is silent as to whether the alkanes are branched or linear.  This is made up for by the teachings of Mitchell et al. 
Mitchell et al. teach compositions comprising 2 to 95% by weight of at least one linear and/or branched alkane containing 8 to 40 carbon atoms and its use in the cosmetics field (e.g. abstract). Mitchell et al. teach that the alkanes usable in accordance with the invention have a chain length of 8 to 40 carbon atoms, and are preferably branched (e.g. paragraph 0014). Mitchell et al. teach that their invention provides emollient mixtures which have an improved sensory profile in relation to known compounds and which could be used as substitutes for silicone oils (e.g. paragraphs 0004, 0005). 
Regarding Claims 20-24, it would have been obvious to one of ordinary skill in the art at the time of filing to select the branched alkanes of Mitchell et al. for use in the compositions of Schrauzer, Bernoud, and BlueSun. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as all of Schrauzer, Bernoud and Mitchell are directed to mixtures of alkanes for cosmetic compositions, and one of ordinary skill would have been motivated to select the branched alkanes of Mitchell in order to provide the benefits of an improved sensory profile. 



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619